Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered June 24, 1996, convicting him of criminal possession of a weapon in the third degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant, including those raised in his supplemental pro se brief, were effectively waived by him as part of his plea bargain (see, People v Holman, 89 NY2d 876; People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Rodriguez, 193 AD2d 821). O’Brien, J. P., Sullivan, Joy and Friedmann, JJ., concur.